          Case 1:16-cr-00122-DAD-BAM Document 393 Filed 01/25/21 Page 1 of 2


1    Melissa Baloian SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, California 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant GILBERTO ZARATE.
6

7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                 )     Case No. 1:16-CR-00122-001 DAD
12                                                 )
                            Plaintiff,             )     MOTION TO FILE EXHIBIT A
13                                                 )     MEDICAL RECORDS UNDER SEAL
                    vs.                            )     AND ORDER.
14                                                 )
     GILBERTO ZARATE,                              )
15                                                 )
                            Defendant.             )
16                                                 )
                                                   )
17

18          Counsel for Mr. Gilberto Zarate requests to file Exhibit A, the medical records of Mr.
19   Gilberto Zarate while housed at the Bureau of Prisons, under seal. The records contain personal
20   information.
21

22

23   Dated: January 25, 2020                              Respectfully submitted,
24

25                                                         /s/ Melissa Baloian
                                                          Melissa Baloian
26

27

28




                                                   -1-
          Case 1:16-cr-00122-DAD-BAM Document 393 Filed 01/25/21 Page 2 of 2


1                                                ORDER
2

3           Having received and reviewed the request to seal Exhibit A to the Motion for
4    Compassionate Release filed by the Defendant, the court finds good cause for the sealing of that
5    exhibit and therefore GRANTS the request.
6

7    IT IS SO ORDERED.
8
        Dated:    January 25, 2021
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -2-
